*276Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Lamont Walker appeals the district court’s marginal order denying his petition for a writ of error coram nobis. We have reviewed the record and find no abuse of discretion. See Bereano v. United States, 706 F.3d 568, 575 (4th Cir.2013) (stating standard of review). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.